Case 1:21-cv-00047-HCN-DBP Document 29 Filed 09/07/21 PageID.268 Page 1 of 21




 Phillip Wm. Lear
 Lear & Lear PLLC
 808 E South Temple Street
 Salt Lake City, UT 84102
 Telephone: (801) 538-5000
 Facsimile:(801) 538-5001
 Email: phillip.lear@learlaw.com
 Local Attorney for Linda P. Smith

                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF UTAH
                            CENTRAL DIVISION


 LINDA P. SMITH,                         Case No. 1:21-cv-00047-HCN-DBP

       Plaintiff

                                         PLAINTIFF’S MOTION FOR
                                         SUMMARY JUDGMENT BASED
       v.                                ON COLLATERAL ESTOPPEL

 XAVIER BECERRA, in his capacity         JURY TRIAL DEMANDED
 as the Secretary of the United States
 Department of Health and Human          Judge Howard Nielson, Jr.
 Services,                               Magistrate Judge Dustin B. Pead

       Defendant
Case 1:21-cv-00047-HCN-DBP Document 29 Filed 09/07/21 PageID.269 Page 2 of 21




  I.   Introduction and Relief Sought

       Pursuant to FED.R.CIV.P. 56, DUCivR 56-1, and 5 U.S.C. § 706(2)(A)/(C)/(E)

 (see Dkt. #2, Counts I, II, and IV), Mrs. Smith files this motion for summary

 judgment that the claims in this case are covered “durable medical equipment” and

 that the Secretary is barred from contesting the same based on collateral estoppel.

 Mrs. Smith seeks a judgment reversing the Secretary’s denials, finding that her

 claims are covered, and a remand to the Secretary (pursuant to 42 U.S.C. § 405(g)

 (fourth sentence) with instructions to cover the claims at issue.

 II.   Background

       As detailed in the Complaint, Mrs. Smith is a 76-year old mother of five,

 grandmother to 19, wife of more than 50 years to husband Kent, and a former high

 school English Teacher. See Complaint at ¶ 47. Mrs. Smith is a Type I, “brittle”

 diabetic. In addition, Mrs. Smith suffers from hyper/hypoglycemic unawareness.

 Id. at ¶ 48.

                1.   The Medicare Appeal Process




       Claims submitted by beneficiaries enrolled in Medicare are subject to a five-

 level appeal process that typically takes more than a year. At issue at each stage of

 the process is whether the claim is a Medicare covered benefit/is medically


                                           1
Case 1:21-cv-00047-HCN-DBP Document 29 Filed 09/07/21 PageID.270 Page 3 of 21




 reasonable and necessary for the beneficiary. The beneficiary begins by submitting

 a claim. See 42 C.F.R. §§ 405.920-928. If that is denied, the beneficiary can request

 “redetermination.” See 42 C.F.R. §§ 405.940-958. If the claim is still denied, the

 beneficiary can request “reconsideration.” See 42 C.F.R. §§ 405.960-978.

       If the claim is still denied, the Secretary must provide “hearings” for appeals

 to the “same extent” as is provided for in Social Security hearings. See 42 U.S.C. §

 1395ff(b)(1)(A) (citing 42 U.S.C. § 405(b)). That is, in conducting the hearings, the

 Secretary      is      authorized       to       administer      oaths,       examine

 witnesses, and receive evidence.

       The Secretary has promulgated regulations concerning the conduct of the

 “hearing” by ALJs. See 42 C.F.R. §§ 405.1000-1058. At a minimum, in cases where

 the beneficiary is represented by counsel, the hearings are adversarial. In such cases,

 the Secretary’s representative (in the form of the Centers for Medicare and Medicaid

 Services (CMS) or a contractor to Medicare) has the opportunity to litigate. See 42

 C.F.R. §§ 405.1008 & 405.1010.

       In that capacity, the Secretary (like the beneficiary) can submit evidence (42

 C.F.R. § 405.1018), object to the timing of the hearing (42 C.F.R. § 405.1020),

 object to issues before the ALJ (42 C.F.R. § 405.1024); object to the assigned ALJ

 (42 C.F.R. § 405.1026); take discovery (42 C.F.R. § 405.1037); present evidence in




                                              2
Case 1:21-cv-00047-HCN-DBP Document 29 Filed 09/07/21 PageID.271 Page 4 of 21




 the form of documents and witnesses (including through subpoenas), cross-examine

 witnesses, and present argument (42 C.F.R. § 405.1036).

         Regardless of whether the Secretary’s representative appears, the beneficiary

 bears the burden of proving entitlement to benefits. See, e.g., AR26 (“The Appellant

 bears the burden of proving each element of the Medicare claim.”). After the

 hearing, the ALJ issues a written decision, which includes findings of fact,

 conclusions of law, and reasons for the decision and must be based on the evidence

 admitted at the hearing. See 42 C.F.R. § 405.1046. Absent an appeal within 60

 days, the ALJ’s decision is binding and represents the final decision of the Secretary.

 See 42 C.F.R. §§ 405.1048(a); 405.1110(a).

         Like the beneficiary, if the Secretary is dissatisfied with the ALJ’s decision,

 the Secretary can appeal to the Medicare Appeals Council (MAC).1 See 42 C.F.R.

 §§ 405.1100-1140. Indeed, regardless of whether the Secretary participates in the

 hearing, the Secretary can appeal an ALJ’s decision on so-called “own motion”

 review. See 42 C.F.R. § 405.1110. Finally, if the beneficiary is dissatisfied with the

 Council’s decision, he or she can seek judicial review. See 42 U.S.C. §

 1395ff(b)(1)(A) (citing 42 U.S.C. § 405(g)).




 1
     This is also known as the Departmental Appeals Board (DAB).
                                            3
Case 1:21-cv-00047-HCN-DBP Document 29 Filed 09/07/21 PageID.272 Page 5 of 21




             2.     The Prior ALJ Decision and
                    The Decision(s) at Issue in This Case

       After an appeal by CMS of a fully favorable decision by ALJ Lambert to the

 MAC, the MAC vacated ALJ Lambert’s decision and remanded for further

 proceedings. See AR1405. Thereafter, on April 4, 2018, ALJ Lambert held an

 additional hearing at which Mrs. Smith and her counsel (Debra Parrish) appeared.

 Id. (“An administrative law judge telephone hearing was held on April 4, 2018, at

 2:30 PM EST in Cleveland, Ohio. Debra Parrish, Esq., the Appellant’s Counsel and

 Linda Smith appear on behalf of Appellant.”). ALJ Lambert stated: “The ALJs

 within OMHA issue the final decisions of the Secretary, except for decisions

 reviewed by the Medicare Appeals Council.” Id.

       ALJ Lambert found that Mrs. Smith’s CGM (and supplies) met Medicare

 coverage criteria and were reasonable and necessary. See AR1410 (“The Appellant

 argues continuous glucose monitor sensors (A9276) at issue met Medicare coverage

 criteria and were reasonable and necessary. The ALJ agrees with the Appellant.”).

 ALJ Lambert further found that CGMs are “primarily and customarily used to serve

 a medical purpose.”      Id. (“Continuous glucose monitors are primarily and

 customarily used to serve a medical purpose.”); AR1411 (“Thus, the AL finds that

 the continuous glucose monitor that the Appellant owns is primarily and customarily

 used to serve a medical purpose”). ALJ Lambert found that Mrs. Smith’s CGM (and

 supplies) was “durable medical equipment.” See AR1408-1411.

                                         4
Case 1:21-cv-00047-HCN-DBP Document 29 Filed 09/07/21 PageID.273 Page 6 of 21




       ALJ Lambert further found that Mrs. Smith’s CGM (and supplies) are

 medically reasonable and necessary and met Medicare criteria for coverage.

 AR1411 (“In addition, the ALJ find the continuous glucose monitor sensors are

 reasonable and necessary.”); (“Accordingly, the ALJ finds that the continuous

 glucose monitor sensors (A89276) at issue were reasonable and necessary and met

 Medicare coverage criteria for reimbursement.”).

       The Appellant satisfied the applicable coverage criteria for
       reimbursement under Part B of the Act for the continuous glucose
       monitors sensors (A9276) that it furnished to the Beneficiary on
       October 29, 2016. Therefore, as a matter of law, the continuous glucose
       monitor sensors (A9276) furnished on the above date were reasonable
       and necessary under § 1862(a) of the Act, and the documentation
       requirements of § 1833€ were sufficiently satisfied for Medicare to
       provide reimbursement.
 Id.

       With regard to the claims at issue in this case, ALJ Win found that in order to

 meet CMS definition of “primarily and customarily used to serve a medical purpose”

 as defined in CMS 1682-R, a CGM had to replace a blood glucose monitor. See,

 e.g., AR31. ALJ Win also found that Mrs. Smith’s CGM (and supplies) was not

 intended as a replacement for a blood glucose monitor and was not “therapeutic.”

 See AR10-11. ALJ Win found that Mrs. Smith’s CGM (and supplies) was not

 “durable medical equipment” and was not a Medicare covered benefit. See AR8-10.

       The MAC “adopted” ALJ Win’s decisions in both cases. See AR3 (“[W]e

 adopt the ALJ’s decisions.”); AR11 (“The ALJ’s decision is adopted.”). Further, the

                                          5
Case 1:21-cv-00047-HCN-DBP Document 29 Filed 09/07/21 PageID.274 Page 7 of 21




 MAC found that Mrs. Smith’s CGM (and supplies) was not “primarily and

 customarily used to serve a medical purpose.” See AR10-11 (“non-therapeutic”);

 (“only CGM devices serving to provide or guide therapy directly are understood to

 be primarily and customarily used to serve a medical purpose under Medicare.”).

        The MAC also determined that Mrs. Smith’s CGM (and supplies) were not

 “durable medical equipment” and not a Medicare covered benefit. See AR10-11.

 III.   Statement of Undisputed Material Facts

        In adjudicating claims before them, Medicare ALJs and the MAC are acting

 in a judicial capacity. See, e.g., AR1405-1412.

        Mrs. Smith was represented in the litigation before ALJ Lambert. See

 AR1405.

        In the litigation before ALJ Lambert, Mrs. Smith bore the burden of proving

 entitlement to Medicare coverage. See AR26.

        The Secretary did not appeal ALJ Lambert’s April 24, 2018, decision. See

 Exhibit A at ¶4. Exhibit B at ¶74, Exhibit C at ¶74.

        The Secretary had a full and fair opportunity to litigate before ALJ Lambert.

 See AR1405; Exhibit B at ¶ 65; Exhibit C at ¶ 65.

        ALJ Lambert determined that Mrs. Smith’s CGM (and supplies) were

 “durable medical equipment”, “primarily and customarily used to serve a medical




                                          6
Case 1:21-cv-00047-HCN-DBP Document 29 Filed 09/07/21 PageID.275 Page 8 of 21




 purpose”, “medically reasonable and necessary”, and a covered Medicare benefit.

 See AR1410; AR1411; AR1406.

       ALJ Lambert’s determination that Mrs. Smith’s CGM (and supplies) were

 “durable medical equipment”, “primarily and customarily used to serve a medical

 purpose”, “medically reasonable and necessary” were a necessary component to

 finding Medicare coverage. See AR1405-1412.

       ALJ Lambert’s decision became final on or after June 25, 2018. See Exhibit

 B at ¶74; Exhibit C at ¶74.

       ALJ Win found that Mrs. Smith’s CGM was not “durable medical

 equipment.” See AR30-32.

       ALJ Win found that Mrs. Smith’s CGM was not “durable medical equipment”

 and not a Medicare covered benefit. See AR30-32.

       The MAC adopted ALJ Win’s decisions in both appeals. See AR3; AR11.

       The MAC found that Mrs. Smith’s CGM (and supplies) were not “primarily

 and customarily used to serve a medical purpose.” See AR10-11.

       The MAC found that Mrs. Smith’s CGM (and supplies) were not “durable

 medical equipment.” See AR10-11.

       The MAC found that Mrs. Smith’s CGM (and supplies) were not covered

 Medicare benefits. See AR10-11.

 IV.   Argument


                                        7
Case 1:21-cv-00047-HCN-DBP Document 29 Filed 09/07/21 PageID.276 Page 9 of 21




         As detailed above and below, after a full litigation on the merits, Mrs. Smith

 received one ALJ decision (from ALJ Lambert) finding that her CGM (and supplies)

 is “durable medical equipment” and a covered Medicare benefit. Subsequently,

 another ALJ (and the MAC) arrived at the opposite conclusion. Avoiding the burden

 of repeated litigation on the parties and the judiciary as well as inconsistent results

 are the very purposes of collateral estoppel and collateral estoppel should be applied

 here.

         A.    The Complaint and the Secretary’s “Answer”

         Pursuant to FED.R.CIV.P. 8(b)(1)(B), a party must admit or deny the

 allegations asserted against it. Any denials must “fairly respond to the substance of

 the allegation” (FED.R.CIV.P. 8(b)(2)) and must also be in good faith (in addition to

 complying with other obligations under the Rules). In addition, if only part of an

 allegation can be denied in good faith, the defendant must deny only that part and

 must admit the rest. See FED.R.CIV.P. 8(b)(4). A claim that a party lacks knowledge

 or information to form a belief about the truth of an allegation has the effect of a

 denial. See FED.R.CIV.P. 8(b)(5). If a party fails to deny an allegation, the allegation

 is deemed admitted. See FED.R.CIV.P. 8(b)(6). Importantly, deeming matters

 admitted as a result of a failure to properly deny is not a sanction. Instead, it is

 merely the operation of the Rules. See, e.g., Perez v. El Tequila, LLC., 847 F.3d

 1247, 1254 (10th Cir. 2017).


                                            8
Case 1:21-cv-00047-HCN-DBP Document 29 Filed 09/07/21 PageID.277 Page 10 of 21




       With regard to collateral estoppel, the relevant allegations of the Complaint

 are found at ¶¶ 64-95. See Exhibit B. The allegations of the Complaint and the

 response of the “Answer” (see Exhibit C) are summarized as follows:

                 Complaint                                     “Answer”
  ¶ 64 – Mrs. Smith was represented by           Either no response or a claim of lack of
  her counsel during the hearing held on         sufficient knowledge or information.
  April 4, 2018, by ALJ Lambert.
  ¶ 65 – The Secretary had a full and fair       Claim of lack of sufficient knowledge or
  opportunity to litigate before ALJ             information.
  Lambert.
  ¶ 66 – Allegation of specific issues           No clear admission or denial.
  litigated before ALJ Lambert.
  ¶ 68 – Allegation that ALJ Lambert             No clear admission or denial.
  found that Mrs. Smith’s CGM (and
  supplies)     was    “primarily      and
  customarily used to serve a medical
  purpose.”
  ¶ 69 – Allegation that ALJ Lambert             No clear admission or denial.
  found that Mrs. Smith’s CGM (and
  supplies) was “durable medical
  equipment.”
  ¶ 70 – Allegation that ALJ Lambert             No clear admission or denial.
  found that Mrs. Smith’s CGM (and
  supplies) was “medically reasonable
  and necessary.”
  ¶ 71 – Allegation that ALJ Lambert             No clear admission or denial.
  found that Mrs. Smith’s CGM (and
  supplies) was covered by Medicare.
  ¶ 72 – Allegation that ALJ Lambert’s           No clear admission or denial.
  determinations of the issues of ¶¶ 68-70
  was a necessary component to finding
  Medicare coverage.
  ¶ 75 – Allegation that ALJ Lambert’s           No clear admission or denial.
  decision became final on or after June
  25, 2018.


                                             9
Case 1:21-cv-00047-HCN-DBP Document 29 Filed 09/07/21 PageID.278 Page 11 of 21




  ¶ 84 – Allegation that ALJ Win found      No clear admission or denial.
  that Mrs. Smith’s CGM (and supplies)
  was not “durable medical equipment” as
  defined in CMS 1682-R.
  ¶ 90 – Allegation that ALJ Win found      No clear admission or denial.
  that Mrs. Smith’s CGM (and supplies)
  was not “durable medical equipment” as
  defined in CMS 1682-R and not a
  Medicare covered benefit.
  ¶ 92 – Allegation that the MAC adopted    No denial that the MAC adopted ALJ
  ALJ Win’s decisions in both appeals.      Win’s decisions.
  ¶ 94 – Allegation that Mrs. Smith’s       No clear admission or denial.
  CGM claims were rejected as not
  “durable medical equipment” because
  they were not “primarily and
  customarily used to serve a medical
  purpose either as defined in CMS 1682-
  R or on the grounds they were
  “precautionary.”
  ¶ 95 – Allegation that because Mr.        No clear admission or denial.
  Smith’s CGM claims did not qualify as
  “durable medical equipment”, they
  were necessarily excluded from
  coverage as not “medically reasonable
  and necessary.”

       The “Answer” closes with: “The Secretary denies any and all allegations of

 the complaint not expressly admitted herein.” See Exhibit C at 23.

       For the purposes of the present motion, given the failure to clearly admit or

 deny the allegations above, failures to respond to the substance of the allegation in

 violation of FED.R.CIV.P. 8(b)(2), and/or denials without a good faith basis, all the

 allegations detailed above should be deemed admitted pursuant to FED.R.CIV.P.

 8(b)(6). Alternatively, relying on the general denial or specific denials (including

                                          10
Case 1:21-cv-00047-HCN-DBP Document 29 Filed 09/07/21 PageID.279 Page 12 of 21




 the claims of lack of knowledge or information), the Court may treat all the

 allegations as denied (in which case additional motion practice will follow).

       B.      Collateral Estoppel Applies to Medicare Cases

       Collateral estoppel applies against the United States the same as any litigant

 and final judgments of agencies acting in a judicial capacity have the same effect as

 a judgment of a court. Thus, when the Secretary has a fair opportunity to litigate but

 loses a coverage case before one of his own ALJs, the Secretary is collateral estopped

 from relitigating identical issues in future cases brought by the same party. See

 Astoria, 501 U.S. at 107 (“a losing litigant deserves no rematch after a defeat fairly

 suffered”).

               1.   Collateral Estoppel Generally

       Collateral estoppel is a bedrock common law doctrine that bars re-litigation

 of a legal or fact issue determined in a prior proceeding. Under the doctrine, “once

 an issue is actually and necessarily determined by a court of competent jurisdiction,

 that determination is conclusive in subsequent suits based on a different cause of

 action involving a party to the prior litigation.” Montana v. U.S., 440 U.S. 147, 153-

 54 (1979).

       Collateral estoppel serves the triple purposes of protecting litigants from the

 burden of relitigating an identical issue, promoting judicial economy by preventing

 needless litigation, and encouraging reliance on adjudication by preventing


                                          11
Case 1:21-cv-00047-HCN-DBP Document 29 Filed 09/07/21 PageID.280 Page 13 of 21




 inconsistent results. See Allen v. McCurry, 449 U.S. 90, 94 (1980); Parklane

 Hosiery Co., Inc. v. Shore, 439 U.S. 322, 326 (1979).

       Because of the United States’ unique posture as a litigant, the Supreme Court

 has held that only mutual collateral estoppel applies against the United States. See

 U.S. v. Mendoza, 464 U.S. 154 (1984). Accordingly, only a party to a prior

 proceeding with the government can assert collateral estoppel against the

 government.

       Proceedings giving rise to collateral estoppel include agency proceedings. In

 Astoria, the Supreme Court held:

       We have long favored application of the common-law doctrines of
       collateral estoppel (as to issues) and res judicata (as to claims) to those
       determinations of administrative bodies that have attained finality.
       When an administrative agency is acting in a judicial capacity and
       resolves disputed issues of fact properly before it which the parties have
       had an adequate opportunity to litigate, the courts have not hesitated to
       apply res judicata to enforce repose. Such repose is justified on the
       sound and obvious principle of judicial policy that a losing litigant
       deserves no rematch after a defeat fairly suffered, in adversarial
       proceedings, on an issue identical in substance to the one he
       subsequently seeks to raise. To hold otherwise would, as a general
       matter, impose unjustifiably upon those who have already shouldered
       their burdens, and drain the resources of an adjudicatory system with
       disputes resisting resolution. The principle holds true when a court has
       resolved an issue, and should do so equally when the issue has been
       decided by an administrative agency, be it state or federal, which acts
       in a judicial capacity.




                                           12
Case 1:21-cv-00047-HCN-DBP Document 29 Filed 09/07/21 PageID.281 Page 14 of 21




 501 U.S. at 107-8 (internal citations omitted). See also B & B Hardware, 575 U.S.

 148-151 (confirming presumption that administrative decisions are subject to issue

 preclusion).

                2.   There Is a Presumption that Collateral Estoppel Applies
                     When an Agency Is Acting in a Judicial Capacity

       As set forth in Astoria, there is a presumption that common law principles

 (including collateral estoppel) apply to administrative decisions where an agency is

 acting in a “judicial capacity.” Astoria, 501 U.S at 108 (“where a common-law

 principle is well established, as are the rules of preclusion, the courts may take it is

 as given that Congress has legislated with an expectation that the principle will apply

 except when a statutory purpose to the contrary is evident.”). A party asserting that

 collateral estoppel does not apply bears the burden of establishing that the

 presumption has been overcome. See Green v. Bock Laundry Machine Co., 490 U.S.

 504, 521 (1989) (“has the burden of showing that the legislature intended such a

 change.”).

       To overcome the presumption of the common law, a party must demonstrate

 that Congress clearly evidenced an intent to do so. Astoria, 501 U.S. at 109-110;

 U.S. v. Texas, 507 U.S. at 535 (“an expression of legislative intent to supplant”);

 Green, 490 U.S. at 521 (must show “legislature intended such a change”).

       Moreover, to overcome the presumption, a statute must “speak directly” to the

 common law issue. See Texas, 507 U.S. at 534. Statutes which are compatible with

                                           13
Case 1:21-cv-00047-HCN-DBP Document 29 Filed 09/07/21 PageID.282 Page 15 of 21




 the pre-existing practice of the common law do not overcome the presumption. See

 BFP v. Resolution Trust Corp., 511 U.S. 531, 543 (1994) (“a phrase entirely

 compatible with pre-existing practice”).

       Numerous cases have affirmed the application of collateral estoppel based on

 agency determinations (including against agencies). See Continental Can Co.,

 U.S.A., v. Marshall, 603 F.2d 590 (7th Cir. 1979) (DOL collaterally estopped by

 prior decisions of department); Bowen v. U.S., 570 F.2d 1311, 1321-23 (7th Cir.

 1978) (NTSB acting in judicial capacity in prior proceeding, plaintiff collaterally

 estopped); Drummond v. Comm’r of Social Security, 126 F.3d 837, 841-43 (6th Cir.

 1997) (SSA collaterally estopped by prior ALJ work determination); C & N Corp.

 v. Kane, 953 F. Supp. 2d 903, 912-14 (E.D. Wisc. 2013) (defendant collaterally

 estopped by prior TTAB proceeding); Islam v. U.S. D.H.S., 136 F. Supp. 3d 1088

 (N.D. Cal. 2015) (D.H.S. collaterally estopped by prior immigration judge’s

 determination). See also DeWall Enterprises, Inc. v. Thompson, 206 F. Supp. 2d

 992, 1001 (D. Neb. 2002) (“The Secretary’s assertions that the ALJ’s decisions are

 not afforded any preclusive effect are without merit.”).

       Under Tenth Circuit law, the party invoking the doctrine of collateral

 estoppel has he burden of establishing four elements: 1) the issue previously

 decided is identical with the one presented in the action in question; 2) the

 prior action has been finally litigated on the merits; 3) the party against whom


                                            14
Case 1:21-cv-00047-HCN-DBP Document 29 Filed 09/07/21 PageID.283 Page 16 of 21




 the doctrine is invoked was a party or in privity with a party to the prior

 adjudication, and 4) the party against whom the doctrine is raised had a full

 and fair opportunity to litigate the issue in the prior action. See Stan Lee

 Media, Inc. v. Walt Disney Co., 774 F.3d 1292, 1297 (10th Cir. 2014). In

 addition, the issue previously decided must have been essential to the

 judgment. Id.

       Here, the Secretary is indisputably acting in a “judicial capacity” when

 conducting hearings before his ALJs or the MAC. See, e.g., AR1405-1412. Thus,

 collateral estoppel applies to Medicare cases unless the Secretary can overcome the

 presumption by identifying statutes evidencing Congress’ “clearly expressed”

 intention to abrogate the common law. That is a burden the Secretary cannot meet

 and collateral estoppel applies to Medicare cases.

       C.     Collateral Estoppel Applies in this Case

       There is no genuine issue of material fact that all the elements

 prescribed for the application of collateral estoppel in Stan Lee are present in

 this case and the Secretary is collaterally estopped from denying coverage.

 The purposes of collateral estoppel in avoiding the burden of re-litigation on

 Mrs. Smith, the burden on the judiciary (including before the Secretary), and

 the prosect of inconsistent results are served by applying collateral estoppel

 in this case. Allen, 449 U.S. at 94; Parklane, 439 U.S. at 326.


                                           15
Case 1:21-cv-00047-HCN-DBP Document 29 Filed 09/07/21 PageID.284 Page 17 of 21




              1.     The Issue Previously Decided Is Identical With the One
                     Presented

       As detailed above, the fundamental issue of whether Mrs. Smith’s

 CGM (and supplies) is a covered Medicare benefit was decided by ALJ

 Lambert in Mrs. Smtih’s favor. See AR1405-1412. The identical issue was

 decided in ALJ Win’s decisions and the MAC decision denying Mrs. Smith’s

 claims. See AR10-11.

       Further, the sub-issues of whether Mrs. Smith’s CGM (and supplies)

 were “durable medical equipment”, “medically reasonable and necessary”,

 and “primarily and customarily used for a medical purpose” were decided by

 ALJ Lambert in Mrs. Smith’s favor. See AR1405-1412. The identical issues

 were decided in ALJ Win’s decisions and in the MAC decision that both

 “adopted” ALJ Win’s decisions and made its own findings in finding against

 Mrs. Smith’s claim. See AR3; AR11.

       Accordingly, the issue(s) previously decided is/are identical to the

 one(s) decided in the prior litigation.

              2.     The Prior Action Has Been Fully Litigated on the
                     Merits

       There is no genuine issue of material facts that the litigation before ALJ

 Lambert has been fully litigated on the merits. In the proceedings before ALJ




                                           16
Case 1:21-cv-00047-HCN-DBP Document 29 Filed 09/07/21 PageID.285 Page 18 of 21




 Lambert, Mrs. Smith bore the burden of proof, which she sustained in ALJ

 Lambert’s decision finding coverage. See AR26; AR1405-1412.

       Pursuant to 42 C.F.R. §§ 405.1048(a) and 405.1110(a), if an ALJ

 decision in not appealed within 60 days, the ALJ decision is the Secretary’s

 final decision and is binding. See also, e.g., AR1407 (“The ALJs within

 OMHA issue the final decisions of the Secretary, except for decisions

 reviewed by the Medicare Appeals Council.”).

       The Secretary admits that he did not appeal ALJ Lambert’s decision.

 See Exhibit B at ¶74, Exhibit C at ¶74. Thus, by operation of the Secretary’s

 own regulations, ALJ Lambert’s decision became final no later than June 25,

 2018. With regard to whether ALJ Lambert’s decision became final on or

 after June 25, 2018, the Secretary failed to deny that allegation and it is

 deemed admitted. See Exhibit B at ¶75, Exhibit C at ¶75. Alternatively, there

 is no evidence from which a reasonable trier of fact could conclude that ALJ

 Lambert’s decision is not final.

              3.    The Party Against Whom the Doctrine Was Invoked
                    Was A Party or in Privity With a Party to the Prior
                    Adjudication

       As a hearing before the Secretary in which Mrs. Smith bore the burden

 of proof, the Secretary was a party to the litigation before ALJ Lambert. See




                                         17
Case 1:21-cv-00047-HCN-DBP Document 29 Filed 09/07/21 PageID.286 Page 19 of 21




 AR26; AR1405-1412. Given Mrs. Smith’s representation by counsel, the

 Secretary had the full panoply of rights of a litigant. See AR1405..

              4.     The Party Against Whom the Doctrine Is Raised Had
                     a Full and Fair Opportunity to Litigate the Issue in the
                     Prior Action

       As detailed above, Mrs. Smith was represented in the action before ALJ

 Lambert. See AR1405. With regard to this fact, respectfully, Mrs. Smith

 believes that the Secretary’s denial based on alleged “lack of sufficient

 knowledge or information” is in bad faith and that this fact should be deemed

 admitted. See Exhibit B at ¶64, Exhibit C at ¶64. Nevertheless, the evidence

 is that Mrs. Smith was represented in the action before ALJ Lambert and there

 is no evidence from which a reasonable trier of fact could conclude otherwise.

       As a result, there is no genuine issue of material fact that the Secretary

 had a full and fair opportunity to litigate before ALJ Lambert. As detailed

 above, under the Secretary’s own regulations, when a beneficiary is

 represented, the Secretary has all the rights of a litigant (including the right to

 call witnesses, cross-examine, etc.). With regard to whether the Secretary had

 a full and fair opportunity to litigate before ALJ Lambert, the Secretary failed

 to deny that allegation and it is deemed admitted. See also Exhibit B at ¶65,

 Exhibit C at ¶65. Alternatively, there is no evidence from which a reasonable




                                            18
Case 1:21-cv-00047-HCN-DBP Document 29 Filed 09/07/21 PageID.287 Page 20 of 21




 trier of fact could find that the Secretary did not have a full and fair

 opportunity to litigate before ALJ Lambert.

              5.    The Issue Previously Decided Was Essential to the
                    Judgment
       Of course, the base issue decided by ALJ Lambert was whether Mrs.

 Smith’s CGM (and supplies) were covered Medicare benefits and that

 determination was essential the judgment in her favor. See AR1405-1412.

 Moreover, necessary components of that decision are the sub-issues of

 whether the device/service is “medically reasonable and necessary” and fits

 within a Medicare benefit category (i.e., is “durable medical equipment”). A

 necessary component of finding that a CGM is “durable medical equipment”

 is a finding that a CGM is “primarily and customarily used to serve a medical

 purpose.”

       Thus, the issue(s) previously decided was/were essential to ALJ

 Lambert’s judgment.

 V.    Conclusion

       For the reasons set forth above, the Court should reverse the Secretary’s

 denials, find that the Secretary is collaterally estopped from denying that Mrs.

 Smith’s claims in this case are covered, and should enter judgment in Mrs.

 Smith’s favor. Pursuant to 42 U.S.C. § 405(g) (fourth sentence), the Court



                                           19
Case 1:21-cv-00047-HCN-DBP Document 29 Filed 09/07/21 PageID.288 Page 21 of 21




 should remand this matter to the Secretary with instructions to cover the

 claims at issue.



 Dated: September 7, 2021            Respectfully submitted,

                                     PARRISH LAW OFFICES


                                     /s/ James C. Pistorino____________
                                     James C. Pistorino
                                     Attorneys for Plaintiffs


                                     LEAR & LEAR PLLC



                                     /s/ Phillip Wm. Lear
                                     Phillip Wm. Lear
                                     Attorneys for Plaintiff




                                       20
